Exhibit 10.2

 



NON-COMPETITION, NON-SOLICITATION, AND

CONFIDENTIALITY AGREEMENT

 

This NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY AGREEMENT (the
“Agreement”) is effective as of the 18th day of October, 2011, by and between
Electromed, Inc. (the “Corporation”) and Jeremy Brock (the “Employee”).

 

RECITALS

A. Effective October 18, 2011, the Employee will be promoted to the position of
Chief Financial Officer of the Corporation;

 

B. In this position, Employee will be employed by the Corporation in a capacity
in which the Employee may create or have access to proprietary confidential
and/or trade secret information of the Corporation; and

 

B. The Corporation has expended substantial time and resources to develop
proprietary confidential and/or trade secret information and to develop valuable
relationships and goodwill within its industry; and

 

C. The Employee recognizes that the Corporation operates in a highly competitive
environment and the importance to the Corporation of ensuring the Employee’s
loyalty and protecting the Corporation’s actual and prospective customers,
business relations, employees, and confidential information; and

 

D. The Employee has entered into this Agreement in consideration of the
Corporation and Employee entering into the Employment Agreement of even date
which provides, among other things, for employment as Chief Financial Officer,
increased base salary and benefits, severance pay under those circumstances set
forth in the Employment Agreement, and in consideration of being given access to
Corporation’s proprietary confidential and/or trade secret information, the
receipt and sufficiency of which consideration is hereby acknowledged by the
Employee.

 

AGREEMENT

 

In consideration of the above recitals and the promises set forth in this
Agreement, the parties agree as follows:

 

1. Protection of Confidential Information.

 

1.1 Definition of Confidential Information. As used in this Agreement, the term
“Confidential Information” shall mean any information which the Employee learns
or develops during the Employee’s employment with the Corporation that derives
independent economic value from being not generally known or readily
ascertainable by other persons who could obtain economic value from its
disclosure or use, and includes, but is not limited to, trade secrets, financial
information, personnel information, and information relating to such matters as
existing or contemplated products, services, profit margins, fee schedules,
pricing, design, processes, formulae, business plans, sales techniques,
marketing techniques, training manuals

 



-1-

 

 

 

and materials, policies or practices related to the Corporation’s business,
personnel or other matters, computer databases, computer programs, software and
other technology, customer lists and requirements, vendor lists, or supply
information. Confidential Information includes such information of the
Corporation, its customers, vendors, and other third parties or entities with
whom the Corporation does business. Any information disclosed to the Employee or
to which the Employee has access during the time of the Employee’s employment
that the Employee reasonably considers to be Confidential Information, or which
the Corporation treats as Confidential Information, will be presumed
Confidential Information.

 

1.2 Restrictions on Use or Disclosure of Confidential Information. The Employee
shall keep the Confidential Information in absolute confidence both during the
Employee’s employment with the Corporation and after the termination of the
Employee’s employment, regardless of the reason for such termination. The
Employee agrees that the Employee will not, at any time, disclose to others, use
for the benefit of any entity or person other than the Corporation, or otherwise
take or copy any such Confidential Information, whether or not developed by the
Employee, except as required in the Employee’s duties to the Corporation.

 

1.3 Return of Confidential Information and the Corporation’s Property. When the
Employee’s employment terminates with the Corporation, regardless of the reason
for such termination, the Employee will promptly turn over to the Corporation in
good condition all Corporation property in the Employee’s possession or control,
including but not limited to all originals, copies of, or electronically stored
documents or other materials containing Confidential Information, regardless of
who prepared them. In the case of electronically stored information retained by
the Employee outside of the Corporation’s electronic systems, the Employee will
promptly make a hard copy of such information in paper, audio recording, disc
format, or other format as appropriate, turn that hard copy over to the
Corporation, and then destroy the Employee’s electronically stored information.

2. Noncompetition/Non-Solicitation.

2.1. Acknowledgement by the Employee. The Employee acknowledges that (a) the
Employee’s services to be performed for the Corporation are of a special and
unique nature; (b) the Corporation operates in a highly competitive environment
and would be substantially harmed if the Employee were to compete with the
Corporation or divulge its confidential information; (c) the Employee has
received valuable and sufficient consideration for entering into this Agreement,
including but not limited to employment with the Corporation in the promoted
position of Chief Financial Offer, and the receipt of Confidential Information;
and (d) the provisions of this Section 2, including all of its subparts, are
reasonable and necessary to protect the Corporation’s business.

 

2.2. “Corporate Product” Defined. For purposes of this Agreement, “Corporate
Product” means any product or service (including any component thereof and any
research to develop information useful in connection with a product or service)
that has been or is being designed, developed, manufactured, marketed, or sold
by the Corporation or with respect to which the Employee has acquired
Confidential Information.

 



-2-

 

 

 

The Employee understands and acknowledges that, at the present time, Corporate
Products includes the SmartVest® Airway Clearance System and related products.
The Employee understands and acknowledges that the foregoing description of
Corporate Products may change, and the provisions of this Section 2 and all of
its subparts shall apply to the Corporate Products of the Corporation in effect
upon the termination of the Employee’ s employment with the Corporation.

 

2.3 “Competitive Product” Defined. For purposes hereof, “Competitive Product”
means any product or service (including any components thereof and any research
to develop information useful in connection with the product or service) that is
being designed, developed, manufactured, marketed, or sold by any person or
entity other than the Corporation that is of the same general type, performs
similar functions, or is used for the same purpose as a Corporate Product or
about which the Employee has acquired Confidential Information.

 

2.4 Noncompete Obligations. The Employee agrees that, during the Employee’s
employment with the Corporation and for a period of twelve (12) months following
the Employee’s termination of employment with the Corporation, regardless of the
reason for termination, the Employee will not, directly or indirectly, render
services to any person or entity that designs, develops, manufactures, markets,
or sells a Competitive Product in any geographic area where the Corporation
designs, develops, manufactures, markets, or sells a Corporate Product. It is
expressly understood, however, that the Employee is free to work for a
competitor of the Corporation provided that such employment does not include any
responsibilities for or in connection with a Competitive Product.

 

The Employee understands and acknowledges that, at the present time, the
geographic market of the Corporation includes North America. The Employee
understands and acknowledges that the foregoing description of the Corporation’s
geographic market may change, and the provisions of this Section 2 and all of
its subparts shall apply to the geographic market of the Corporation in effect
upon the termination of the Employee’s employment with the Corporation.

 

2.5 No Solicitation of Customers. During the Employee’s employment with the
Corporation and for a period of twelve (12) months after the Employee’s
termination of employment with the Corporation, regardless of the reason for
such termination, the Employee agrees that the Employee shall not, directly or
indirectly, solicit business from, work for, or otherwise interfere with or
attempt to interfere with the Corporation’s relationship with any customer or
prospective customer of the Corporation. For purposes of this Section,
“customer” shall mean any purchaser of the Corporation’s products or services
within the prior twelve (12) month period and “prospective costumer” shall mean
any person or entity who has consulted with the Corporation about its products
or services within the prior six (six) month period.

 

2.6 No Solicitation of Employees or Business Contacts. During the Employee’s
employment with the Corporation and for a period of twelve (12) months after the
Employee’s termination of employment with the Corporation, regardless of the
reason for such termination, the Employee agrees that the Employee shall not,
directly or indirectly, take any action to encourage, solicit or recruit any
then-current current employee, consultant, independent contractor,
subcontractor, supplier, vendor, or other business relation of the Corporation
to terminate or curtail their relationship with the Corporation.

 



-3-

 

 

 

2.7 Disclosure of Obligations. The Employee agrees that, during the Employee’s
employment with the Corporation and for a period of twelve (12) months after the
Employee’s termination of employment with the Corporation, regardless of the
reason for such termination, the Employee shall, prior to accepting employment
or any other business relationship with any other person or entity, inform that
person or entity of the Employee’s obligations under this Section 2, including
all of its subparts.

 

3. Compliance and Remedies. The Employee recognizes that if the Employee
violates this Agreement, including but not limited to Paragraphs 1 and 2 of this
Agreement, irreparable damage will result to the Corporation that could not
adequately be remedied by monetary damages. As a result, the Employee hereby
agrees that notwithstanding any other dispute resolution provisions of this
Agreement, in the event of any breach by the Employee of this Agreement,
including but not limited to Paragraphs 1 and 2 of this Agreement, the
Corporation shall be entitled, in addition to any other legal or equitable
remedies available to it, to an injunction to restrain the Employee’s violation
of any portion of this Agreement.

 

4. Miscellaneous.

4.1 Integration. This Agreement embodies the entire agreement and understanding
among the parties relative to subject matter hereof and supersedes all prior
agreements, understandings, or past practices, whether written or oral, relating
to such subject matter.

4.2 Survival of Sections 1 and 2. Employee’s obligations set forth in Sections 1
and 2 of this Agreement, including all of these sections’ subparts, shall
survive the termination of this Agreement and Employee’s termination of
employment with the Corporation, regardless of the reason for such terminations.

4.3 Applicable Law; Venue. This Agreement and the rights of the parties shall be
governed by and construed and enforced in accordance with the laws of the state
of Minnesota, without regard to any state’s choice of law principles or rules.
The venue for any action hereunder shall be in the state of Minnesota, whether
or not such venue is or subsequently becomes inconvenient, and the parties
consent to the jurisdiction of the courts of the state of Minnesota, county of
Hennepin, and the federal district courts of Minnesota.

4.4 Counterparts. This Agreement may be executed in several counterparts and as
so executed shall constitute one agreement binding on the parties hereto.

4.5 Modification by the Parties. This Agreement shall not be modified or amended
except by a written instrument signed by the parties. In addition, no waiver of
any provision of this Agreement shall be binding unless set forth in a writing
signed by the party effecting the waiver. Any waiver shall be limited to the
circumstance or event specifically referenced in the written waiver document and
shall not be deemed a waiver of any other term of this Agreement or of the same
circumstance or event upon any recurrence thereof.

 



-4-

 

 

 

4.6 Severability; Blue Pencil. The invalidity or partial invalidity of any
portion of this Agreement shall not invalidate the remainder thereof, and said
remainder shall remain in full force and effect. Moreover, if one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
excessively broad as to scope, activity, subject or otherwise, so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with then applicable law.

 

4.7 Headings. The section headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

*****remainder of page intentionally left blank—signature page to follow*****

 

 

 

 

 

 

 

 

 

 

-5-

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
herein first above written.

 

  ELECTROMED, INC.     Date: October 19, 2011 /s/ Robert D. Hansen   By: Robert
D. Hansen   Its: Chairman/CEO       EMPLOYEE:     Date: October 19, 2011 /s/
Jeremy Brock   Jeremy Brock

 

 

 

 

 

 

 

 



-6-

 

 

 

